***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                                 Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-XX-XXXXXXX
                                                                 21-DEC-2020
                                                                 07:46 AM
                                                                 Dkt. 17 OP




            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                   ---o0o---


                           JUSTIN T. WOLCOTT,
                    Petitioner/Petitioner-Appellant,

                                      vs.

     ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAIʻI,
                 Respondent/Respondent-Appellee.


                              SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; JR. NO. 1DAA-15-0004

                             DECEMBER 21, 2020

      RECKTENWALD, C.J., NAKAYAMA, McKENNA, and WILSON, JJ.1

                 OPINION OF THE COURT BY NAKAYAMA, J.

                              I.   INTRODUCTION

            Petitioner/Petitioner-Appellant Justin T. Wolcott


1     Associate Justice Richard W. Pollack, who was a member of the court
when the oral argument was held, retired from the bench on June 30, 2020.
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



(Wolcott) appeals from the judgment and order of the District

Court of the First Circuit (district court) affirming the

administrative revocation of his driver’s license by a hearing

officer of the Administrative Driver’s License Revocation Office

(the ADLRO) for a period of ten years.           The ADLRO sustained the

automatic revocation of Wolcott’s driver’s license for ten years

based on its determination that Wolcott was subject to a

mandatory ten-year revocation period for the offense of

operating a vehicle under the influence of an intoxicant (OVUII)

because Wolcott had three or more prior alcohol enforcement

contacts.

            In its written decision, the ADLRO found that Wolcott

had a total of four prior alcohol enforcement contacts, based on

a driving history abstract obtained by the ADLRO from the

Problem Driver Pointer System [PDPS Abstract).2             The ADLRO

provided Wolcott with a copy of the PDPS Abstract in the form of

a ten-page computer print-out prior to his hearing.              The PDPS

Abstract indicated that Wolcott had a total of four prior

alcohol enforcement contacts: two in Hawaiʻi, which Wolcott


2     The PDPS was developed by the National Highway Traffic Safety
Administration “to provide a centralized repository of information on
individuals whose privilege to operate a motor vehicle have been revoked,
suspended, cancelled, denied, or who have been convicted of serious traffic-
related offenses.” U.S. Dept. of Trans., National Driver Registry (NDR)
Problem Driver Pointer System (PDPS) PIA,
https://www.transportation.gov/individuals/privacy/national-driver-registry-
ndr-problem-driver-pointer-system-pdps-pia.

                                       2
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



conceded, and two in Oregon, which Wolcott claimed to have no

knowledge of.

            Wolcott appealed to the Intermediate Court of Appeals

(ICA) and argued that (1) the district court erred in holding

that the ADLRO was not required to lay foundation to admit the

PDPS Abstract into evidence; and (2) the ADLRO failed to provide

notice as what the PDPS Abstract actually was or where it

originated until after the hearing.         The ICA affirmed.

            In his application for writ of certiorari, Wolcott

maintains that the ADLRO was required to lay foundation to admit

the PDPS Abstract and that he was denied due process because the

PDPS Abstract that he received in discovery was untitled, failed

to identify its source, and used codes without any explanation

of their meaning.     Wolcott argues that the PDPS Abstract failed

to provide him with adequate notice of the Oregon alcohol

enforcement contacts and a meaningful opportunity to respond at

the hearing.

            Due process requires that Wolcott have a “meaningful

opportunity” to challenge the revocation of his driver’s

license, which is a constitutionally protected property

interest.    The procedures that the ADLRO implemented in this

case, namely, sending Wolcott a cryptic and unclear computer

printout, failed to provide him with adequate notice of the two


                                      3
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Oregon alcohol enforcement contacts and denied him a meaningful

opportunity to respond.      Thus, the ADLRO erroneously considered

the two Oregon alcohol enforcement contacts in determining the

length of his revocation period because Wolcott was not able to

challenge those convictions at the revocation hearing.

           For the reasons stated herein, we hold that the

procedures used by the ADLRO in this case denied Wolcott due

process.   Had the ADLRO considered only Wolcott’s two prior

alcohol enforcement contacts in Hawaiʻi, the mandatory revocation

period would have been four years.         Accordingly, we affirm the

ICA’s June 25, 2019 judgment on appeal, except that part of the

judgment relating to the additional revocation period for having

three or more prior alcohol enforcement contacts.            We vacate the

ICA’s judgment on appeal relating to the additional six-year

revocation period and remand to the ADLRO in accordance with our

decision herein.

                             II.   BACKGROUND

           On August 14, 2014, Wolcott was arrested for OVUII

pursuant to Hawaiʻi Revised Statutes (HRS) § 291E-61(a).3


3    HRS § 291E-61(a) (Supp. 2014) provides in relevant part,

                 Operating a vehicle under the influence of an
           intoxicant. (a) A person commits the offense of operating
           a vehicle under the influence of an intoxicant if the
           person operates or assumes actual physical control of a
           vehicle:
                                                             (continued. . .)
                                      4
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Wolcott refused to submit to a blood or breath test for the

purpose of determining alcohol concentration.

            Wolcott was advised of the consequences for refusing

to take a blood or breath test.            He was specifically informed:

            If you refuse to take any tests and your record to operate
            a vehicle shows three or more prior alcohol or drug
            enforcement contacts during the ten years preceding the
            date the notice of administrative revocation was issued,
            your license and privilege to operate a vehicle will be
            revoked for ten years.

Wolcott was also informed that an “alcohol enforcement contact”

means:4

            a.    Any administrative revocation ordered pursuant to

                  (1)   While under the influence of alcohol in an
            amount sufficient to impair the person’s normal mental
            faculties or ability to care for the person and guard
            against casualty;

                  . . . .

                  (3)   With .08 or more grams of alcohol per two
            hundred ten liters of breath[.]

4     Wolcott’s advisory mirrors HRS § 291E-1 (Supp. 2012), which provides in
relevant part:

                  “Alcohol enforcement contact” means:
                  (1)    Any administrative revocation ordered pursuant
            to part III;
                  (2)    Any administrative revocation ordered pursuant
            to part XIV of chapter 286, as that part was in effect on
            or before December 31, 2001;

                  . . . .

                  (4)   Any conviction in this State for operating or
            being in physical control of a vehicle while having an
            unlawful alcohol concentration or while under the influence
            of alcohol; or
                  (5)   Any conviction in any other state or federal
            jurisdiction for an offense that is comparable to operating
            or being in physical control of a vehicle while having an
            unlawful alcohol concentration or while under the influence
            of alcohol.

                                       5
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



                  part III of chapter 291E, HRS.

            . . . .
            d.    Any conviction in this State for operating or being
                  in physical control of a vehicle while having an
                  unlawful alcohol concentration or drug content or
                  while under the influence of alcohol or drugs.
            e.    A conviction in any other state or federal
                  jurisdiction for an offense that is comparable to
                  operating or being in physical control of a vehicle
                  while having an unlawful alcohol concentration or
                  unlawful drug content or while under the influence of
                  alcohol or drugs.

            Wolcott signed and acknowledged that he understood

these sanctions.     Based on Wolcott’s arrest and refusal to

submit to a blood or breath test, the ADLRO issued a Notice of

Administrative Revocation on August 20, 2014.

            The ADLRO conducted an administrative paper review of

Wolcott’s case and on August 21, 2014, mailed a Notice of

Administrative Review Decision to Wolcott, informing him that

his driver’s license would be revoked for a period of ten years.

            Wolcott requested an administrative review hearing.

On June 8, 2015, Wolcott appeared with counsel at a license

revocation hearing (the hearing) before an ADLRO hearing

officer.5    At the hearing, Wolcott’s counsel asked the hearing

officer to explain why the ADLRO revoked Wolcott’s license for

ten years.    Counsel stated that he was aware that Wolcott had

two prior alcohol enforcement contacts in Hawaiʻi, but could not

find a third prior alcohol enforcement contact which would



5    Hearing Officer Clayton K.F. Zane presided.
                                      6
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



justify the ten-year revocation period.             The hearing officer

cited the PDPS Abstract, which was in the file provided to

counsel,6 as the source of the other two alcohol enforcement

contacts.7

             Wolcott’s counsel orally moved to strike the alleged

prior alcohol enforcement contacts from Oregon because the

abstract was not a sworn statement and there was no evidence as

to its source:

             I don’t know how it was generated. I don’t know how it got
             to this office. It is an official government document, and
             an official government document needs to be a sworn
             statement to be admissible in this proceeding.

Counsel stated that he was only contesting the ten-year



6     On August 25, 2014, the ADLRO mailed Wolcott a copy of the PDPS
Abstract, which was also in the discovery file provided to Wolcott’s counsel.
However, the PDPS Abstract was an “untitled” document with “DRIVERS LICENSE
STATUS INQUIRY” printed at the top of each page. At the hearing, the hearing
officer did not state that the source of the document was the Problem Driver
Pointer System; he merely called it “the abstract.”

7     When Wolcott’s counsel asked the hearing officer to provide the dates
of the out-of-state alcohol enforcement contacts, the hearing officer stated
that Wolcott had one conviction for Driving Under the Influence (DUI) in
Oregon on May 22, 2007, and “one outside of Oregon.” However, it appears
that the hearing officer misread the PDPS Abstract at that time. In the
hearing officer’s written decision, the ADLRO determined that Wolcott had two
prior DUI convictions in Oregon and two prior OVUII convictions in Hawaiʻi.
The Oregon convictions are based on the following two entries in the ten-page
PDPS Abstract:

             CONVIC-ST: OR     CIT-DATE:   02/27/2005       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



revocation and requested that the hearing officer amend the

revocation period to reflect that Wolcott only had two prior

alcohol enforcement contacts.

            On June 10, 2015, the hearing officer filed his

written decision affirming the administrative review decision to

revoke Wolcott’s driving privileges for ten years.              Therein, the

hearing officer denied Wolcott’s oral motion to strike the PDPS

Abstract reflecting any Oregon DUI convictions.             The hearing

officer determined that HRS § 291E-36(b)(4)8 requires a listing

of all alcohol enforcement contacts involving an OVUII arrestee

who refuses to submit to a blood alcohol concentration test, but

there is no requirement that the listing be a sworn statement.

The hearing officer noted that the PDPS Abstract “is merely a



8     HRS § 291E-36(b) (Supp. 2012) provides:

                  (b)   Whenever a respondent has been arrested for a
            violation of Section 291E-61 or 291E-61.5 and refuses to
            submit to a test to determine alcohol concentration or drug
            content in the blood or urine, the following shall be
            forwarded immediately to the director:
                  (1)   A copy of the arrest report and the sworn
            statement of the arresting law enforcement officer, stating
            facts that establish that [there was reasonable suspicion
            to stop the vehicle; probable cause to believe the
            respondent was operating a vehicle under the influence of
            an intoxicant; that respondent was informed of possible
            sanctions; and that respondent refused to be tested];

                    . . . .

                  (4)   A listing of all alcohol and drug enforcement
            contacts involving the respondent.

(Emphasis added.)

                                       8
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



compilation of a person’s traffic infractions which can be

accessed to show a person’s out-of-state and in-state ‘DUI’

record.”

            The hearing officer made the following finding of

fact: “Respondent has two (2) prior OVUII convictions in Hawaiʻi

(6/27/13 and 4/14/13 arrests resulting in convictions on

3/20/14) and two (2) Oregon ‘DUI’ convictions (cited 2/27/05,

convicted on 5/22/07; cited on 6/18/06, convicted on 9/11/06).”

Accordingly, the hearing officer concluded as a matter of law

that Wolcott “has four (4) prior alcohol enforcement contacts

within ten (10) years preceding the date the [notice of

administrative revocation] was issued to [Wolcott.]”              Because

Wolcott had four prior alcohol enforcement contacts within ten

years preceding the date of the Notice of Administrative

Revocation, the hearing officer affirmed the decision to revoke

Wolcott’s driving privileges for ten years.9


9     HRS § 291E-41 (Supp. 2012) provides the criteria for determining the
period of revocation. It provides in relevant part:

                  (b) . . . The periods of administrative revocation,
            with respect to a license and privilege to operate a
            vehicle, that shall be imposed under this part are as
            follows:

                  . . . .

                  (3)   A two-year revocation of license and privilege
                        to operate a vehicle, if the respondent’s
                        record shows two prior alcohol enforcement
                        contacts or drug enforcement contacts during
                        the five years preceding the date the notice of
                                                              (continued. . .)
                                       9
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



            Wolcott sought judicial review by the district court

and argued that the hearing officer erred in finding that

Wolcott had two prior alcohol enforcement contacts in Oregon

because (1) there was no foundation to support that the PDPS

Abstract was competent evidence; and (2) Wolcott was not

provided with notice of the PDPS Abstract before the hearing.

The district court concluded that HRS § 291E-36(b)(4)10 does not

require the hearing officer to lay foundation for the listing of

prior alcohol enforcement contacts involving Wolcott and

affirmed the ADLRO’s decision.          Accordingly, the district court

affirmed the ten-year revocation of Wolcott’s license by

Respondent/Respondent-Appellee Administrative Director of the

Courts, State of Hawaiʻi (the Director) and entered a separate



                          administrative revocation was issued;
                    (4)   A minimum of five years up to a maximum of ten
                          years revocation of license and privilege to
                          operate a vehicle, if the respondent’s record
                          shows three or more prior alcohol enforcement
                          contacts or drug enforcement contacts during
                          the ten years preceding the date the notice of
                          administrative revocation was issued;

                    . . . .

                  (c)   If a respondent has refused to be tested after
            being informed: [of the sanctions in this part if he
            refuses to submit to testing], the revocation imposed under
            subsection (b)(1), (2), (3), or (4) shall be for a period
            of two years, three years, four years, or ten years,
            respectively.

(Emphases added.)

10    See supra note 8 for the relevant text of HRS § 291E-36(b)(4).
                                                              (continued. . .)
                                       10
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



judgment.

            In his appeal to the ICA, Wolcott again argued that he

was denied due process because (1) the hearing officer did not

lay a foundation before admitting the PDPS Abstract; and

(2) Wolcott did not have any notice as to what the PDPS Abstract

was or that the hearing officer would rely on it in making his

decision until after the administrative hearing.11

            The ICA affirmed the district court’s judgment,

concluding that “[t]here is no requirement that evidence of

prior alcohol enforcement contacts be in the form of a sworn

statement.”    Additionally, the ICA noted that because “‘[t]he

respondent’s prior alcohol and drug enforcement contacts shall

be entered into evidence[,]’” the hearing officer “was

statutorily required to enter the [PDPS Abstract] into

evidence.”    (quoting HRS § 291E-38(f)) (emphasis added).

                         III.   STANDARD OF REVIEW

A.   Secondary Appeal

            “Review of a decision made by a court upon its review

of an administrative decision is a secondary appeal.              The




11    At the hearing, the hearing officer told Wolcott’s counsel that he was
referring to the “abstract” as the source of the out-of-state alcohol
enforcement contacts and counsel agreed that the abstract was “an official
government document,” but argued that the abstract was not a sworn statement
and it was unclear how it was generated. On appeal, Wolcott claimed that he
did not learn that the abstract originated from the Problem Driver Pointer
System database until he received the hearing officer’s written Decision.
                                      11
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



standard of review is one in which this court must determine

whether the court under review was right or wrong in its

decision.”    Freitas v. Admin. Dir. of the Courts, 108 Hawaiʻi 31,

43, 116 P.3d 673, 685 (2005) (quoting Soderlund v. Admin. Dir.

of the Courts, 96 Hawaiʻi 114, 118, 26 P.3d 1214, 1218 (2001))

(internal quotation marks, citations, and brackets omitted).

“HRS § 291E–40 [2007]12 governs judicial review by the district

court of an administrative revocation of a driver’s license by

the Director.”     Id.    (footnote omitted).     “The standard of

review is one in which this court must determine whether the

court [under review] was right or wrong in its decision[.]”

Brune v. Admin. Dir. of the Courts, 110 Hawaiʻi 172, 176-77, 130

P.3d 1037, 1341-42 (2006) (internal quotation marks and citation

omitted).

                              IV.   DISCUSSION

            Wolcott argues that (1) the ADLRO failed to provide

him with adequate notice as to what the PDPS Abstract was or how


12   HRS § 291E-40 (2007) provides in relevant part:

                  (c)   The sole issues before the court shall be
            whether the director:
                  (1)   Exceeded constitutional or statutory authority;
                  (2)   Erroneously interpreted the law;
                  (3)   Acted in an arbitrary or capricious manner;
                  (4)   Committed an abuse of discretion; or
                  (5)   Made a determination that was unsupported by
                        the evidence in the record.
                   (d)  The court shall not remand the matter back to
            the director for further proceedings consistent with its
            order.
                                     12
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



to decipher it prior to the hearing; and (2) admitting the PDPS

Abstract without providing foundation violated Wolcott’s right

to due process.    Wolcott notes that the PDPS Abstract is

actually an untitled document and that the hearing officer

failed to identify its source or explain how it was accessed

when Wolcott’s counsel questioned it at the hearing.             Wolcott

concedes that strict foundation requirements applied by courts

in judicial proceedings do not apply in administrative

proceedings, but maintains that there must be “some foundation

for a document to be received in evidence at [administrative]

hearings.”

            As a threshold issue, we first note Wolcott is correct

that strict rules of evidence which apply to judicial

proceedings do not apply to administrative proceedings.              Honda

v. Bd. of Trustees of the Employees’ Ret. Sys. of the State, 108

Hawaiʻi 212, 218 n.12, 118 P.3d 1155, 1161 n.12 (2005).             Thus,

the ADLRO was not required to lay foundation for the PDPS

Abstract within the meaning of the Hawaiʻi Rules of Evidence.

However, we next address Wolcott’s argument that in order to

satisfy due process, the ADLRO must provide foundation for the

PDPS Abstract prior to the hearing by identifying its source and

providing an explanation as to the codes used in the PDPS

Abstract.

                                     13
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



             This court has consistently stated that “[a] driver’s

license is a constitutionally protected interest and due process

must be provided before one can be deprived of his or her

license.”    Slupecki v. Admin. Dir. of the Courts, 110 Hawaiʻi

407, 413, 133 P.3d 1199, 1205 (2006) (citing Kernan v. Tanaka,

75 Haw. 1, 22-23, 856 P.2d 1207, 1218-19 (1993)).            “[P]rocedural

due process requires that a person have an ‘opportunity to be

heard at a meaningful time and in a meaningful manner.’”

Freitas, 108 Hawaiʻi at 44, 116 P.3d at 686 (quoting Farmer v.

Admin. Dir. of the Courts, 94 Hawaiʻi 232, 238, 11 P.3d 457, 463

(2000)).

             “[D]ue process is flexible and calls for such

procedural protections as the particular situation demands.”

Kernan, 75 Haw. at 22, 856 P.2d at 1218 (quoting Mathews v.

Eldridge, 424 U.S. 319, 334 (1976)).         The appropriate process

            requires consideration of three distinct factors: [1] the
            private interest that will be affected by the official
            action; [2] the risk of an erroneous deprivation of such
            interest through the procedures used, and the probable
            value, if any, of additional or substitute procedural
            safeguards; and [3] the government’s interest, including
            the function involved and the fiscal or administrative
            burdens that the additional procedures would entail.

Id. at 22-23, 856 P.2d at 1218-19 (quoting Mathews, 424 U.S.

319, 334-35).     Providing a presuspension revocation hearing is

presumed to “sufficiently assure reliable results and provide

adequate due process.”      Farmer, 94 Hawaiʻi at 239, 11 P.3d at

                                     14
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



464.    However, as the United States Supreme Court has observed,

“manifestly there is no hearing when the party does not know

what evidence is offered or considered, and is not given an

opportunity to test, explain, or refute.”             Interstate Commerce

Comm’n v. Louisville & N.R. Co., 227 U.S. 88, 93 (1913).

             Applying the Mathews factors above, first, it is clear

that revocation of a driver’s license raises significant due

process property interests.         See Slupecki, 110 Hawaiʻi at 413,

133 P.3d at 1205.

             Second, the procedures used to revoke Wolcott’s

driver’s license, namely, sending him the PDPS Abstract with no

explanation of its source or how to read it, are insufficient in

light of the risk of an erroneous deprivation of his driver’s

license for a ten-year period of time.            The PDPS Abstract is

difficult to comprehend.13        The information listing Wolcott’s

Oregon DUI convictions are contained in two brief entries in the

ten-page PDPS.      That information reads, in its entirety:


13    It is unclear how a layperson or pro se respondent would be able to
understand the PDPS Abstract considering that neither the hearing officer nor
Wolcott’s counsel could accurately read it. At the hearing, Wolcott’s
counsel asked the hearing officer to provide the dates of the two out-of-
state alcohol enforcement contacts, but the hearing officer was only able to
provide the date of one of the Oregon DUIs and wrongly stated that the other
was in another unnamed state. Thus, while we do not specify how the ADLRO
should provide notice to respondents in driver’s license revocation
proceedings, we suggest that the ADLRO provide a listing that offers
sufficient explanation of prior alcohol and drug enforcement contacts so that
a respondent can understand and meaningfully respond — whether or not
represented by counsel.

                                       15
        ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



              CONVIC-ST: OR     CIT-DATE:    02/27/2005 856 P.2d at 1218.

The use of confusing and coded information in the PDPS Abstract

and the failure of the hearing officer to explain to Wolcott the

source of the information and how to decipher it denied Wolcott

a meaningful opportunity to challenge the evidence of the Oregon

DUIs.     Accordingly, the procedures that the ADLRO implemented

here presented a high risk of an erroneous deprivation of




                                        16
        ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Wolcott’s constitutionally protected property interest.14

              Third, while the government has a substantial interest

in ensuring that drivers with multiple OVUII convictions are

kept off of Hawaiʻi’s roads, the administrative burden of

providing a “listing of prior alcohol enforcement contacts,” HRS

§ 291E-36(b)(4), that a respondent can understand and verify is

not so high as to outweigh a driver’s constitutionally protected

property rights.        See Slupecki, 110 Hawaiʻi at 413, 133 P.3d at

1205.     Moreover, providing this information might lead to

greater efficiency for the ADLRO, because a driver who receives

a PDPS Abstract and is able to read and understand the ADLRO’s

evidence of prior alcohol enforcement contacts will be less

likely to request a hearing unless it is actually warranted.

              Therefore, on the facts of this case, Wolcott was

denied due process when the ADLRO concluded that he had four

prior alcohol enforcement contacts, because the PDPS Abstract

failed to provide Wolcott with sufficient notice of the two

Oregon alcohol enforcement contacts.

              Accordingly, we hold that the district court’s

decision affirming the revocation of Wolcott’s driver’s license



14    In future cases, the ADLRO could minimize the risk of an erroneous
deprivation by providing additional information to respondents along with the
PDPS Abstract. The ADLRO could simply provide an information sheet that
explains the source of the information in the PDPS Abstract and include a
legend or key to decipher the codes used.
                                        17
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



for ten years was wrong because it relied on the ADLRO’s

erroneous inclusion of two prior alcohol enforcement contacts

for which he did not receive adequate notice.

           Having concluded that the ADLRO erroneously revoked

Wolcott’s driver’s license for a period of ten years, we next

consider the appropriate remedy on remand.

           Wolcott’s two prior OVUII convictions in Hawaiʻi are

not in dispute.    Had the ADLRO based its revocation decision

solely on his two prior alcohol enforcement contacts in Hawaiʻi,

HRS § 291E-4115 mandates a revocation period of four years.

           In the context of driver’s license revocations, this

court has held that when a hearing officer improperly considers

an alcohol enforcement contact as the basis for extending the

revocation period, the appropriate remedy is to reverse the

additional revocation period.        Custer v. Admin. Dir. of the

Courts, 108 Hawaiʻi 350, 120 P.3d 249 (2005).

           Here, the ADLRO reached the correct conclusion – that

Wolcott’s license should be revoked – but imposed the wrong

penalty by revoking Wolcott’s driver’s license for ten years

instead of four.     Accordingly, we remand to the ADLRO with

instructions to modify the revocation period in accordance with



15   See supra note 9 for the relevant text of HRS § 291E-41.

                                     18
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



this opinion.

                              V.   CONCLUSION

           We hold that the process used by the ADLRO in this

case to revoke Wolcott’s driver’s license for a period of ten

years denied Wolcott due process.         Because Wolcott did not have

adequate notice of the Oregon DUI convictions, he was unable to

meaningfully respond to them.        Based on Wolcott’s two prior

Hawaiʻi OVUII contacts, the statutory revocation period for the

instant OVUII arrest is four years.         Accordingly, we affirm the

ICA’s June 25, 2019 judgment on appeal in part, except that part

of the judgment relating to the additional revocation period

erroneously imposed for having three or more prior alcohol

enforcement contacts.      We vacate the ICA’s judgment relating to

the additional six year-revocation period and remand to the

ADLRO in accordance with our decision herein.


Earle A. Partington and                   /s/ Mark E. Recktenwald
R. Patrick McPherson for
petitioner                                /s/ Paula A. Nakayama

                                          /s/ Sabrina S. McKenna
Robert T. Nakatsuji
for respondent                            /s/ Michael D. Wilson




                                     19